I concur in all that is said in subdivision one of the foregoing opinion. It appears to me to necessarily follow therefrom that the conclusion reached upon the second proposition discussed in the opinion is correct. It may be conceded that the requirement of the primary law as to the number of signatures to nomination papers is unnecessarily onerous, but that is, of course, a matter wholly within the control of the legislature. To my mind the law enacted by the legislature clearly contemplates that only those qualified to participate at the primary election may participate in the nomination of candidates to be voted for thereat. I therefore concur in the judgment.